Citation Nr: 0121302	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a higher evaluation for scar, right 
eyelid, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision which granted 
entitlement to service connection for scar, right eyelid and 
assigned a 0 percent evaluation effective January 13, 1998 
and denied entitlement to service connection for 
hypertension.  By a rating decision dated January 2001, the 
RO increased the evaluation for the scar, right eyelid to 10 
percent disabling effective January 13, 1998.  In June 2001, 
the veteran testified at a Board hearing held in Washington, 
D.C.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim for an increased rating for a disability 
of the eyelid is an original claim placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.  

During the veteran's June 2001 Board hearing, the veteran 
testified that his disability of the right eyelid involves 
more than scars, and that the disability increased in 
severity after the most recent VA examination.  For these 
reasons, it is contended, a new examination is necessary.

In addition, the veteran testified that while in service he 
was told that his blood pressure was borderline and was told 
to watch his salt intake.  At his September 1990 VA 
examination the veteran's blood pressure reading was 148/98 
and the examiner rendered a diagnosis of borderline 
hypertension.  The available examination reports do not 
include etiology opinions concerning the hypertension 
disability.  For these reasons, further development of the 
medical record is necessary.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000), 38 U.S.C.A. § 5103(A) (West Supp. 
2001), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that copies of all 
available records of treatment of the 
veteran's scar, right eyelid and 
hypertension are included in the claims 
folder.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service connected scar, 
right eyelid.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.   The examiner is requested 
to comment as to whether the scar of the 
right eyelid is severe, especially if 
producing a marked and unsightly 
deformity of the eyelid; and/or whether 
the scar limits the function of the area 
affected.  The examiner must also review 
the entire record along with the findings 
on the examination and state a medical 
opinion as to whether the disabling 
manifestations resulting from the 
veteran's injury in service include more 
than scars.  If the disabling 
manifestations include more than scars, 
all such additional disabling 
manifestations must be described in 
detail.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and any 
medically indicated special studies and 
tests should be accomplished.  After 
reviewing the claims files and examining 
the veteran, the examiner is requested to 
offer an opinion as to whether it is at 
least likely as not that the veteran's 
current hypertension developed in service 
or was manifested in the first post 
service year.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 38 U.S.C.A. 
§§ 5103, 5104(a) (West Supp. 2001) are 
fully complied with and satisfied. 

5.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

6.  The RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




